                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


EDWARD A. FITZPATRICK, III,

               Plaintiff,

       v.                                                    Case No. 18-cv-0541-bhl

MILWAUKEE SCHOOL OF ENGINEERING,

               Defendant.


                        DECISION AND ORDER GRANTING
                  DEFENDANT’S MOTION OF SUMMARY JUDGMENT


       On April 6, 2018, Edward A. Fitzpatrick, III filed a complaint against the Milwaukee
School of Engineering (MSOE), alleging that MSOE violated the Dodd-Frank Act’s anti-
retaliation protections for whistleblowers when MSOE fired him after he reported MSOE’s
alleged mishandling of a trust to the Internal Revenue Service (IRS) and Securities Exchange
Commission (SEC). (ECF No. 1.) On August 13, 2018, Fitzpatrick amended his complaint to
add a state law wrongful discharge claim. (ECF No. 15.) MSOE answered both complaints,
insisting it had lawfully fired Fitzpatrick, not because of his alleged whistleblowing, but because
of a documented history of poor performance. (ECF No. 7, 18.) MSOE also denied any
improper handling of trust funds.
       After discovery closed, MSOE moved for summary judgment on both counts of the
amended complaint. (ECF No. 28.) MSOE contends Fitzpatrick’s whistleblower claim fails
because there is no causal connection between Fitzpatrick’s reporting to the SEC and his
termination, and because MSOE had legitimate, non-pretextual, reasons for terminating him.
With respect to the state law wrongful discharge claim, MSOE contends that it cannot be liable
because the record does not show any alleged public policy violations sufficient to trump
Wisconsin’s overall at-will employment doctrine. Fitzpatrick insists that factual issues persist,
entitling him to a trial on both counts. (ECF No. 37.)




                                                1

         Case 2:18-cv-00541-BHL Filed 12/02/20 Page 1 of 17 Document 70
       The Court held a status conference on October 29, 2020. Consistent with Fed. R. Civ. P.
56(f), the status conference notice asked the parties to be prepared to address an additional issue:
whether Fitzpatrick qualified as a “whistleblower” under the Dodd-Frank Act, given that his IRS
and SEC reports did not appear to allege a securities law violation. (ECF No. 67.) At the status
conference, the Court gave the parties an opportunity to make updated summary judgment
arguments and to address Fitzpatrick’s qualification as a whistleblower. Based on the parties’
arguments and the record as a whole, the Court now grants MSOE’s summary judgment motion
and dismisses Fitzpatrick’s claims with prejudice.

                             SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate if the record shows there are no genuine issues of
material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a). The Court must determine whether “there are any genuine factual issues that properly can
be resolved only by a finder of fact because they may reasonably be resolved in favor of either
party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A fact is “material” if, under
the governing law, it could have an effect on the outcome of the lawsuit. Id. at 248; Contreras v.
City of Chicago, 119 F.3d 1286, 1291-92 (7th Cir. 1997). A dispute over a material fact is
“genuine” only if a reasonable trier of fact could find in favor of the non-moving party on the
evidence presented. Anderson, 477 U.S. at 248.
       The moving party bears the burden of proving the absence of any genuine issues of
material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). To survive a properly
supported summary judgment motion, the opposing party must “submit evidentiary materials that
set forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co.,
612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). If the parties assert different views of the
facts, the Court must view the record in the light most favorable to the nonmoving party.
E.E.O.C. v. Sears, Roebuck & Co., 233 F.3d 432, 437 (7th Cir. 2000).

                                      UNDISPUTED FACTS

       1. Fitzpatrick’s Employment by MSOE and Subsequent Job-Performance Issues.

       MSOE is a non-stock, not-for-profit corporation organized under Wisconsin law and
located in Milwaukee, Wisconsin. (ECF No. 15.) In December 2014, Fitzpatrick started


                                                  2

         Case 2:18-cv-00541-BHL Filed 12/02/20 Page 2 of 17 Document 70
working for MSOE as Director of Planned Giving. (ECF No. 30, ¶ 1.) In this role, Fitzpatrick’s
primary responsibilities included planned gift fundraising and gift portfolio management. (Id. ¶
29.) Fitzpatrick held this position for just over three years, until he was terminated on March 2,
2018. (Id. ¶ 74).
       Within a few months of being hired, Fitzpatrick’s superiors began expressing concerns
about his job performance. On July 21, 2015, MSOE’s Senior Director of Development,
Jonathan Kowalski, met with Fitzpatrick to discuss these concerns. (ECF No. 30, ¶ 3.) Among
other things, Kowalski identified concerns about Fitzpatrick’s lack of productivity in meeting
with donors. (Id. ¶ 2.) He also provided Fitzpatrick with materials intended to help him
improve. (Id. ¶ 4.)
       MSOE also began allocating resources to help Fitzpatrick with his job performance and
productivity. In the fall of 2015, Kowalski assigned Associate Director of Development Judy
Haugsland to help oversee Fitzpatrick’s performance. (Id. ¶ 7.) Haugsland met with Fitzpatrick
in January 2016 to discuss improving his productivity and timeliness. (Id. ¶ 9.) The substance
of this meeting and Haugsland’s concerns are documented in a contemporaneous memo. (ECF
No. 34-1.)
       On February 23, 2016, just over 14 months after he started, Fitzpatrick’s performance
issues had not been resolved and MSOE issued him a “First Verbal Warning.” (ECF No. 30, ¶
12.) This verbal warning was a required first step in MSOE’s progressive discipline system for
employee performance issues. (Id. ¶ 11.) Under the system, employees receive increasingly
serious levels of discipline: oral warning, written warning, suspension without pay (or a second
written warning in lieu of a suspension without pay), and termination. (Id.)
       The substance of the First Verbal Warning was documented in a memo. (ECF No. 31-5.)
In the memo, Fitzpatrick’s supervisors describe a “consistent pattern of failure to meet/progress
toward meeting expectations, deadlines and goals.” (Id.) The memo also identifies a number of
examples of Fitzpatrick’s performance failures, including failing to make progress on meeting
productivity goals, frequent office absences, and job responsibilities that were requiring too
many reminders from others prior to completion. (Id.)
       Fitzpatrick acknowledges receiving the verbal warning but downplays the severity of his
underperformance. (ECF No. 39, ¶¶ 12-13.) He insists, for example, that he received
satisfactory grades in at least some categories and contends he disclosed his weakness in


                                                3

         Case 2:18-cv-00541-BHL Filed 12/02/20 Page 3 of 17 Document 70
performing what he calls “administrative back office tasks” before he was hired. (Id.) He does
not dispute, however, that his superiors identified these job performance issues repeatedly during
his time at MSOE.
        After the First Verbal Warning, Haugsland and Kowalski continued to expend time and
resources trying to help Fitzpatrick improve his performance. (ECF No. 30, ¶¶ 15-17.) Both
supervisors continued to meet with Fitzpatrick and exchanged emails discussing his job
performance. (Id. ¶ 17; ECF No. 34-4.) They continued to express concerns, including with his
productivity. (ECF No. 30, ¶ 20.) Fitzpatrick’s July 2016 annual performance appraisal shows
several poor scores, with contemporaneous written comments highlighting ongoing productivity
issues and the amount of time Fitzpatrick’s performance issues were requiring from
management. (Id., ¶ 22; ECF No. 31-7.)

        2. The Goetsch Trust and Fitzpatrick’s Concerns over MSOE’s Trust Accounting.

        More than a year after he received his First Verbal Warning, Fitzpatrick claims to have
first discovered evidence that MSOE was mishandling trust funds. (ECF No. 15.) According to
Fitzpatrick, in March 2017, he became concerned that MSOE was making certain payments to
Albert H. and Mary Goetsch, the creators of the Albert H. and Mary Goetsch Irrevocable
Charitable Remainder Unitrust (Goetsch Trust), out of MSOE’s general cash account rather than
from trust assets. (Id.) The trust documents name MSOE as trustee and require it to make
quarterly payments to the Goetsches equal to 10% of the trust’s net value. (ECF No. 30, ¶ 78;
ECF No. 40-2.)
        Fitzpatrick claims he immediately raised his concerns with Dawn R. Thibedeau, MSOE’s
Vice President of Finance and Chief Financial Officer. (ECF No. 30, ¶ 92.) As the CFO,
Thibedeau serves as the trustee of the Goetsch Trust. (ECF No. 39, ¶77.) Fitzpatrick admits that
Thibedeau assured him that MSOE was handling the Goetsch Trust properly. (ECF No. 30, ¶
92.) He also acknowledges that Thibedeau honestly believed this to be true. (Id. ¶ 93.)
Fitzpatrick, who is neither a lawyer nor accountant, nonetheless disagrees with her assessment.
(Id. ¶ 92.)
         Fitzpatrick also raised these concerns with his boss, Kowalski. (Id. ¶ 95.) In a recorded
conversation on March 9, 2017, Fitzpatrick told Kowalski of his concerns about the trust
payments, but also reported Thibedeau’s view that MSOE was acting properly. (Id. ¶¶ 95-96.)


                                                4

          Case 2:18-cv-00541-BHL Filed 12/02/20 Page 4 of 17 Document 70
Kowalski said he was not familiar with the administration of the Goetsch Trust and that he
trusted Thibedeau’s opinion. (Id. ¶ 97.) He directed Fitzpatrick to memorialize his conversation
with Thibedeau in writing to “cover [their] asses.” (Id.) Fitzpatrick did not share his concerns or
the audio recording with MSOE’s Human Resources department or anyone until February 2018,
just before he was fired.1 (Id. ¶ 100.)
         MSOE insists its handling of the required trust payments is proper. (Id. ¶¶ 82, 86-87.)
The school points out that when the trust was created, its assets were valued at $500,000, but by
2018, the trust’s assets had grown to a value of over $2,400,000, even with the 10% income
payments made to the Goetsches. (Id. ¶ 79.) By making payments from MSOE’s cash account,
which it treated as a loan obligation of the trust, the trust’s assets remained intact and continued
to grow. (Id. ¶ 89.)

         3. Fitzpatrick’s Performance Problems Persist.

         In April 2017, Jeffrey N. Snow joined MSOE as Vice President for Development and
Alumni Affairs. (ECF No. 30, ¶ 27.) Within months of starting, Snow instituted position
descriptions and formal performance metrics for every employee in the Department, including
Fitzpatrick. (Id.) Fitzpatrick’s position description outlined an expected level of productivity
across several areas, with a majority of his productivity (60%) dedicated to planned gift
fundraising. (Id. ¶ 29; ECF No. 31-9.) He was expected to manage a portfolio of 75 to 100
prospects, in addition to completing a minimum of 150 personal visits per year. (ECF No. 30, ¶
30; ECF No. 31-9.) Productivity and performance were to be measured using a software system
called Jenzabar. (ECF No. 30, ¶ 32.)
         With these new formalized job performance requirements in place, Fitzpatrick’s superiors
continued to expend time and energy to assist him. For example, on June 22, 2017, Kowalski
emailed Fitzpatrick with an Outlook-based task list to help him keep on schedule with his
priorities and activities, particularly those related to his planned giving marketing activities.
(ECF No. 34-11.) Snow also met with Fitzpatrick to encourage him to meet the new job
expectations. (ECF No. 30, ¶ 34.) In a follow-up email, Snow encouraged Fitzpatrick to “use

1
  On July 27, 2017, Fitzpatrick discussed trust issues generally in a meeting with MSOE’s Vice President for
Development and Alumni Affairs and two Milwaukee-area trust attorneys. Fitzpatrick concedes that nobody
scheduled this meeting to discuss the Goetsch Trust and that the meeting concerned the administration of complex
charitable gifts generally. Fitzpatrick received no advice from the two attorneys or anybody else at the meeting on
the Goetsch Trust. (ECF No. 30, ¶ 99.)

                                                         5

          Case 2:18-cv-00541-BHL Filed 12/02/20 Page 5 of 17 Document 70
the passion and commitment [he has] for MSOE” to reach his job performance metrics for fiscal
year 2018, and reiterated a list of 6 primary job tasks that would “lead to a successful year” for
Fitzpatrick. (ECF No. 34-12.) Snow also indicated that Kowalski would be developing
individualized quarterly plans for each member of the development team and encouraged
Fitzpatrick to work effectively with Kowalski, “to respond to his requests in a timely manner and
provide the outcome per [Kowalski’s] direction.” (ECF No. 34-12.)
       On June 28, 2017, Fitzpatrick received his annual staff performance appraisal for 2017.
(ECF No. 31-11.) Fitzpatrick received scores between 2.0 and 4.0 on a 5.0 scale. (Id.) His
lowest score, 2.0, was for quality of work. (Id.) His evaluators commented: “[Mr. Fitzpatrick’s]
work product…often require[s] extra levels of review to ensure accuracy, thoroughness and
acceptability.” (Id.) He also received scores of 2.5 on “productivity” and “attitude and
initiative.” (Id.) The June 28, 2017 staff performance evaluation set a number of goals for
Fitzpatrick, including completing “a minimum of 150 personal visits per year.” (Id.)
       Several weeks later, on August 1, 2017, Fitzpatrick met with Snow and Kowalski to
discuss his job performance. (ECF No. 30, ¶ 39.) This time, they were joined by MSOE’s
Director of Human Resources Rebecca Ploeckelman. (Id.) Notes from the meeting show they
discussed a “pattern of not getting work done on time and when it is completed, it’s not done
well/accurately.” (ECF No. 31-13.)
       Documentation of Fitzpatrick’s performance issues continued. On August 16, 2017,
Kowalski emailed Fitzpatrick regarding Fitzpatrick’s failure to meet his July productivity targets.
(ECF No. 30, ¶ 40.) Fitzpatrick only had 7 personal visits with 6 prospects and Kowalski
reminded him that he would need three times that production in August to achieve the goal of 12
personal visits per month. (Id.)

       4. MSOE Issues Further Verbal and Written Warnings Concerning Fitzpatrick’s
          Performance.

       When Snow issued the form Job Description for Fitzpatrick’s position in June 2017, the
description required Fitzpatrick to “develop a comprehensive, cost effective marketing plan”
along with “an annual schedule and budget for the marketing plan.” (ECF No. 31-9.) On
September 21, 2017, Snow emailed Fitzpatrick requesting an update on Fitzpatrick’s marketing
and communications plan. (ECF No. 31-15.) Snow expressed concerns about making sure the
department had a “thoughtful strategy and timeline” in place for its fall 2017 mailing. (Id.)

                                                 6

         Case 2:18-cv-00541-BHL Filed 12/02/20 Page 6 of 17 Document 70
Fitzpatrick responded, promising to generate a summary report by the following Wednesday,
September 27, 2017. (ECF No. 31-16.) Notwithstanding this promise, Fitzpatrick did not
actually provide the summary or requested report for another five months, until February 2018.
(ECF No. 30, ¶ 44.)
       On October 27, 2017, with the problems continuing, MSOE issued Fitzpatrick a “Second
Verbal Warning.” (ECF No. 30, ¶ 47.) A follow-up memo sent to Fitzpatrick describes a
“consistent pattern of failure to meet/progress toward meeting assigned timelines and fundraising
goals.” (ECF No. 31-17.) The memo also identified a detailed list of performance issues,
including a failure to meet average monthly and quarterly personal visits with prospective
donors, specifically noting a failure to identify viable giving prospects. (Id.) The memo
identified a series of “minimum expectations” and set a formal meeting date of December 1,
2017. (Id.) On October 31, 2017, Fitzpatrick emailed Snow stating: “I will do my best to
change and improve.” (ECF No. 34-14.)
       On December 8, 2017, MSOE issued Fitzpatrick a Written Warning (“First Written
Warning”) for failing to meet the minimum expectations outlined in the Second Verbal Warning.
(ECF No. 31-19). MSOE described how Fitzpatrick had continuously failed to meet his job
expectations, performance standards and metrics, and assigned responsibilities, including: (1)
failing to conduct a minimum number of in-person visits/develop a strategy to identify viable
prospects to promote components of planned giving; (2) failing to produce a detailed marketing
plan since at least October 1, 2017; and (3) failing to file expense reports in accordance with
MSOE rules. (Id.) MSOE set a performance review on January 26, 2018 and provided
Fitzpatrick with a Goal Summary Sheet. (Id.) The Goal Summary Sheet identified seven goals
he was to meet by that date, including (1) conduct a minimum of 18 in-person visits of viable
prospects; (2) present a comprehensive marketing plan to Management by December 15, 2017;
and (3) file expense and purchasing card reports according to MSOE’s Finance Office’s
deadlines. (ECF No. 31-34.)
       Fitzpatrick again failed to comply with the written requirements set by MSOE.
Accordingly, on February 2, 2018, MSOE issued Fitzpatrick a “Final Written Warning.” (ECF
No. 31-23.) The Final Written Warning detailed how Kowalski had provided Fitzpatrick with
ongoing assistance and structure, including bi-weekly meetings, weekly task reminders, defined
quarterly performance plans, a Goals Summary Report, resources, training, and other requests for


                                                7

         Case 2:18-cv-00541-BHL Filed 12/02/20 Page 7 of 17 Document 70
progress updates and plans of action. (Id.) Nevertheless, Fitzpatrick failed to meet the
“minimum outcomes for [his] role…” (Id.) The Final Written Warning set a performance
review date for March 1, 2018. (Id.) It reminded Mr. Fitzpatrick to “meet the outcomes that
have been defined for you in your job description, annual performance review, previous
Warnings….” (Id.) In conjunction with the Final Written Warning, the Department issued
Fitzpatrick a February Goals Summary Report outlining 7 goals to meet before March 1, 2018
including: (1) conduct and document a minimum of 12 in-person visits of viable prospects by
February 28, 2018, and (2) by February 12, 2018, present a comprehensive marketing plan to
Management, which the Department had requested numerous times since October 1, 2017. (ECF
No. 31-24.) Fitzpatrick emailed Kowalski, Snow, and Ploeckelman the same day to
acknowledge that he would review carefully and comply with his February Goal Summary
Report. (Id.)
       On February 12, 2018, Fitzpatrick finally submitted his long-overdue marketing plan.
(ECF No. 31-26.) Although this satisfied the deadline set in Fitzpatrick’s February Goals
Summary Report, compliance was much later than originally promised and at least one of
Fitzpatrick’s superiors questioned whether he had plagiarized the plan. (ECF No. 31-27.)
       That same day, Fitzpatrick emailed Ploeckelman in MSOE’s Human Resources
department. (ECF No. 34-15.) Fitzpatrick asserted that his progressive discipline was not the
result of his own poor performance but rather the result of being “targeted and retaliated against
for over two years now.” (Id.) Ploeckelman promptly responded and set up a meeting for the
next day. (Id.)
       On February 13, 2018, Fitzpatrick met with Ploeckelman and her assistant Tracy Buczek
to discuss his allegations. (ECF No. 30, ¶ 65.) Buczek transcribed the meeting. (Id.) According
to the transcript, when asked why he was being retaliated against, Fitzpatrick told Ploeckelman:
“I brought in too much business before the new president came in. What if Jonathan doesn’t get
the VP job and what if there is not enough space in the department?” (ECF No. 34-16.)
Fitzpatrick later reiterated: “I brought in too much business in the first year and became a threat
to them.” (Id.) Fitzpatrick believed that department members, notably Kowalski and Haugsland,
retaliated by bringing progressive discipline against him because he was too successful at his job
and posed a threat to their own job security. (Id.)
       During the meeting, Fitzpatrick also referred to concerns with the Goetsch Trust,


                                                 8

         Case 2:18-cv-00541-BHL Filed 12/02/20 Page 8 of 17 Document 70
although the parties dispute the extent of Fitzpatrick’s discussion of his concerns about MSOE’s
handling of the trust. (ECF No. 39, ¶ 68.) According to Ploeckelman, Fitzpatrick mentioned the
Goetsch Trust only briefly and did not suggest that Kowalski or anybody else meant to retaliate
against him for allegations he made about management of the Goetsch Trust. (Id.) Fitzpatrick
claims he told Ploeckelman of his “tense” relationship with Kowalski and played a recording of a
conversation between the two relating to the trust in which Kowalski stated that he wanted to
find a way to “cover our asses.” (Id.) The next day, Fitzpatrick followed up with an email to
Ploeckelman. (ECF No. 34-17.) The email does not mention any alleged retaliation against him
due to the Goetsch Trust. (Id.)

        5. Fitzpatrick Reports His Concerns over the Goetsch Trust to the IRS and SEC
           Just as His Employment Is Being Terminated.

        On February 19, 2018, Fitzpatrick sent complaints to the IRS and SEC alleging that
MSOE was violating the Goetsch Trust by intentionally withholding approximately $2,200,000
from Goetsch. (ECF No. 30, ¶ 100.) He emailed a copy of the IRS complaint to Snow and
Ploeckelman that same day and told them he sent a similar complaint to the SEC. (ECF No. 34-
30.) Fitzpatrick emailed Ploeckelman his SEC complaint on March 1, 2018, the day before his
termination. 2 (ECF No. 34-23.)
        On February 28, 2018, MSOE counted a number of failures in Fitzpatrick’s compliance
with the requirements set in his February Goal Summary Report. (ECF No. 30, ¶ 72.) Among
other failures, MSOE counted only 8 personal visits to donors (the February Goal Summary
Report required 12 in-person visits). (Id.) On March 2, 2018, MSOE informed Fitzpatrick that it
had decided to terminate his employment. (Id. ¶ 74.) A follow-up letter from Ploeckelman
documented the decision and provided additional information concerning the end of his MSOE
employment. (ECF No. 31-30.)




2
 Thibedeau received the IRS and SEC complaints after Fitzpatrick provided them to Snow and Ploeckelman. She
contacted Baker Tilly to discuss Fitzpatrick’s allegations. Baker Tilly came to the same conclusion as before:
MSOE’s administration of the Goetsch Trust is proper. Thibedeau had no role in the decision to terminate
Fitzpatrick.

                                                      9

          Case 2:18-cv-00541-BHL Filed 12/02/20 Page 9 of 17 Document 70
                                            ANALYSIS

I.     The Undisputed Facts Defeat Fitzpatrick’s Dodd-Frank Act Whistleblower
       Retaliation Claim.

       In enacting the Dodd-Frank Act in 1990, Congress established statutory incentives and
protections for certain “whistleblowers,” a defined set of individuals who report violations of the
federal securities laws to the SEC. The act creates a reward or bounty system to encourage
individuals to report securities law violations to the SEC. See 15 U.S.C. § 78u-6(b). The statute
also creates a private right of action to protect “whistleblowers” from retaliation by their
employers: “[n]o employer may discharge … or in any other manner discriminate against, a
whistleblower in the terms of conditions of employments because of any lawful act done by the
whistleblower” in one of three categories. See 15 U.S.C. § 78u-6(h).
       Fitzpatrick claims MSOE violated these provisions by retaliating against him by
terminating his employment after he reported his concerns about the Goetsch Trust to the SEC.
(ECF No. 15.) MSOE contends it is entitled to summary judgment on this claim because
Fitzgerald cannot establish a viable retaliation claim. (ECF No. 29.)
       A. Fitzpatrick Can Only Invoke the Dodd-Frank Act Anti-Retaliation Provisions if
          He Is a “Whistleblower” under the Act.

       Before addressing whether Fitzpatrick has marshalled sufficient evidence to survive
summary judgment on his retaliation claim, the Court must first confirm that Fitzpatrick is a
“whistleblower” entitled to bring a claim under the statute. The Dodd-Frank Act defines
“whistleblower” as “any individual who provides … information relating to a violation of the
securities laws to the [SEC] in a manner established, by rule or regulation, by the Commission.“
15 U.S.C. § 78u-6(a)(6) (emphasis added). The Supreme Court has held that “an individual who
falls outside the protected category of ‘whistleblowers’ is ineligible to seek redress under the
statute, regardless of the conduct in which that individual engages.” Digital Realty Trust, Inc. v.
Somers, 138 S. Ct. 767, 777 (2018).
       In its initial summary judgment briefing, MSOE conceded that Fitzpatrick was a
whistleblower for purposes of the statute. (ECF No. 15-31.) In reviewing the record, however,
the Court questioned whether Fitzpatrick’s report to the SEC related to a securities law violation,
as required by the Dodd-Frank Act. Accordingly, on October 5, 2020, the Court set a status



                                                 10

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 10 of 17 Document 70
hearing to give the parties a chance to address whether Fitzpatrick was a whistleblower, see Fed.
R. Civ. P. 56(f), and, on October 29, 2020, heard the parties’ arguments on the issue.
        It is undisputed that Fitzpatrick reported his concerns about MSOE’s handling of the
Goetsch Trust to the SEC (and the IRS) on February 19, 2018. (ECF No. 30, ¶ 100.) He made
his report using the SEC’s prescribed form on which he identified MSOE’s alleged securities law
violation as “fraud.” (ECF No. 34-23.) Fitzpatrick also included a narrative attachment
describing his concern over MSOE’s payment of the Goetsches directly from the school’s cash
account rather than from the trust assets. (ECF No. 34-23.)
        The problem for Fitzpatrick is that, even given a generous reading of his complaint, it is
hard to see how MSOE’s conduct could possibly be a “violation of the securities laws” as
required by the statute. 15 U.S.C. § 78u-6(a)(6). MSOE is not itself a publicly traded entity and
its internal processes for paying out dividends from a private trust hardly seems to implicate the
federal securities laws. Even if MSOE’s payment method violated the trust document or
Wisconsin trust law, such a violation would not necessarily (or even likely) be a securities law
violation.3 The Court gave Fitzpatrick the chance to address this issue at the status conference,
but his counsel offered nothing new and directed the Court to review his previously filed
summary judgment response brief. (ECF No. 69.) The brief offers nothing on this issue.
Accordingly, because Fitzpatrick has not established the necessary factual support for a finding
that he is a whistleblower under the Dodd-Frank Act, MSOE is entitled to judgment as a matter
of law. See Zillges v. Kenney Bank & Trust, 24 F. Supp. 3d 795 (E.D. Wis. 2014) (dismissing
Dodd-Frank retaliation claim where plaintiff failed to allege or show “his disclosure relates to a
violation of federal securities laws.”)
        B. Even if Fitzpatrick Was a Protected Whistleblower, His Retaliation Claim
           Cannot Survive Summary Judgment.

        The Seventh Circuit has yet to address the required elements of a Dodd-Frank Act
retaliation claim. The parties nevertheless agree that the Court should employ the burden-
shifting framework from McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973), a long-



3
  Perhaps Fitzpatrick is suggesting that MSOE’s conduct constitutes fraud by a securities broker or dealer. Such a
generous reading would also fail as a legal matter. As an educational charitable organization, even when acting as a
trustee, MSOE is likely exempt from the definition of a securities broker or dealer for purposes of the Dodd-Frank
Act. See 15 U.S.C. §§ 78c(e) (exempting charitable organizations, as defined by 15 U.S.C. § 80a-3(c)(10)(D), when
serving as trustee for certain types of trusts, as defined by 15 U.S.C. § 80a-3(c)(10)(B)).

                                                        11

          Case 2:18-cv-00541-BHL Filed 12/02/20 Page 11 of 17 Document 70
established approach for adjudicating discrimination and retaliation claims under both Title VII
of the Civil Rights Act and the Sarbanes-Oxley Act. (ECF No. 29; ECF No. 37.) The SEC has
itself suggested that courts use this approach. (Id.) Under this framework, a plaintiff must first
prove that he engaged in protected whistleblowing, that his employer knew he engaged in
protected whistleblowing, and that his whistleblowing was a causal or contributing factor in
some unfavorable action taken by the employer. See Verfuerth v. Orion Energy Systems, Inc.,
879 F.3d 789, 793 (7th Cir. 2018). Once an employee establishes these prima facie elements, the
burden shifts to the employer to show that it would have taken the same unfavorable action even
in the absence of the protected whistleblowing. Id. If the employer offers evidence of a
legitimate basis for its adverse action, the employee must show that the proffered reason is
merely pretext. See Hill v. Tangherlini, 724 F.3d 965, 968 (7th Cir. 2013); Roadway Express,
Inc. v. United States Department of Labor, 495 F.3d 477, 482 (7th Cir. 2007).
       MSOE argues it is entitled to summary judgment on the retaliation claim because
Fitzpatrick cannot show that his termination was caused by his SEC report and because no
rational jury could find that MSOE’s explanation for the termination—Fitzpatrick’s long history
of underperformance—was a pretext. (ECF No. 29.) The Seventh Circuit has observed that
where an employee relies upon circumstantial evidence to challenge the reason for an adverse
employment action and to establish pretext, the analysis of causation and pretext almost
necessarily overlap. See Scruggs v. Garst Seed Co., 587 F.3d 832, 838 (7th Cir. 2009).
       MSOE points to the voluminous record showing that by the time Fitzpatrick filed his
report with the SEC he had been underperforming for years and had already been given a Final
Written Warning about his job performance. In these circumstances, MSOE insists, no
reasonable jury could conclude that Fitzpatrick’s termination was caused by his report to the
SEC. Moreover, MSOE argues, the record defeats any suggestion that MSOE’s explanation for
Fitzpatrick’s termination is pretextual.
       The record is indeed replete with undisputed evidence of MSOE’s concerns about
Fitzpatrick’s job performance. The record also shows that those concerns were in place long
before Fitzpatrick made any report to the SEC. Just seven months after he started at MSOE,
Fitzpatrick was receiving feedback from his supervisor, Kowalski, about a lack of productivity.
Thereafter, for a period of more than two and a half years, Fitzpatrick’s superiors consistently
expressed concerns about his poor productivity and failure to meet timelines. Fitzpatrick’s


                                                12

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 12 of 17 Document 70
performance issues were documented in his 2016 and 2017 annual performance reviews. And,
under MSOE’s progressive discipline system, he received formal verbal warnings in July 2016
and October 2017. When he failed to comply with the requirements of his second verbal
warning, MSOE gave him a First Written Warning on December 8, 2017. When he failed to
bring himself into compliance, he ultimately received a Final Written Warning on February 2,
2018. It was only after all of these documented instances of continued underperformance, on the
brink of termination, that Fitzpatrick filed his report with the SEC.
       Fitzpatrick concedes that he must show that his SEC report was a “but for” cause for his
termination. He does not offer direct evidence that MSOE’s decision to fire him was caused by
his communication to the SEC; no documents or testimony indicate that Fitzpatrick was
terminated because of his SEC or IRS filings. Instead, he insists that “various scraps” of
circumstantial evidence in the record are sufficient to create a jury issue on causation and pretext.
(ECF No. 37.)
       Fitzpatrick’s discussion of the circumstantial evidence downplays the voluminous
evidence of his performance issues. He argues that he received positive grades on some, but not
all, of the areas of his performance. (Id.) None of these efforts erase the undisputed fact that
Fitzpatrick’s supervisors consistently viewed him as underperforming in key, required aspects of
his job, including productivity. That his supervisors did not think he was performing terribly in
all aspects of his job does not bring into question the veracity of their criticisms of his
performance. The Seventh Circuit has emphasized that courts are not to second-guess an
employer’s good faith decision to terminate an employee for poor performance. See Balance v.
City of Springfield, 424 F.3d 614, 621 (7th Cir. 2005).
       Fitzpatrick argues that one of the areas of his poor performance—his failure to log calls
with donors into MSOE’s “Jenzabar” computer system—was not the result of his own failures
but rather was caused by an unidentified person’s alleged tampering with the system. He offers
no evidence to corroborate this accusation, but, even if he did, it does nothing to discredit the
mountains of other evidence of his performance problems. Indeed, the record shows Fitzpatrick
acknowledging many of his shortcomings and performance failures over the two years preceding
his ultimate termination. See Faas v. Sears, Roebuck & Co., 532 F.3d 633, 642-43 (7th Cir.
2008) (affirming summary judgment for employer based on extensive record of poor
performance).


                                                  13

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 13 of 17 Document 70
        Fitzpatrick next contends that his long history of poor performance cannot have been the
cause of his termination because his termination letter refers “only” to his failure to meet the
minimum performance expectations for February 2018. (ECF No. 37.) But the termination
letter was not drafted and should not be read in isolation. Fitzpatrick ignores the context in
which the termination letter arose, including the many previous verbal and written warnings that
MSOE issued Fitzpatrick. As clearly indicated in the record, MSOE’s expectations for
Fitzpatrick in February 2018 were directly related to the Final Written Warning that Fitzpatrick
received on February 2, 2018. MSOE’s reference to merely the last of many years of
performance failures in finally terminating his employment is not circumstantial evidence that
MSOE’s justification is untrustworthy.
       The only circumstantial evidence supporting Fitzpatrick’s retaliation claim is timing. His
termination occurred just eleven days after he filed his SEC complaint. While “suspicious
timing” can be circumstantial evidence of retaliation, the Seventh Circuit has made clear that
temporal proximity in timing alone is almost never enough to create a genuine issue of material
fact. See Tomanovich v. City of Indianapolis, 457 F.3d 656 (7th Cir. 2006). Given the long and
well-documented history of MSOE’s concerns with Fitzpatrick’s performance, coupled with the
fact that the school gave Fitzpatrick a Final Written Warning before he made his SEC report, the
timing is not suspicious. It is, in fact, more suspicious that Fitzpatrick did not report his concerns
to the SEC until he had already been given final notice that he was at risk of being fired.
       Fitzpatrick also argues that his performance problems are a ruse created by MSOE to
cover up its real reason for firing him—his discovery of the mishandling of the Goetsch Trust.
This argument is logically flawed. Assuming Fitzpatrick is a whistleblower under the Dodd-
Frank Act, the whistleblower protections only prevented MSOE from terminating Fitzpatrick
after his February 19 report to the SEC. See Digital Reality Trust, Inc., 138 S. Ct. at 778. At all
times before that, he was an at-will employee and MSOE needed no “ruse” to justify terminating
his employment. The record is replete with evidence of performance issues well before
Fitzpatrick’s SEC report. Indeed, his performance problems preceded his first mention of any
concern about the Goetsch Trust.
       Finally, Fitzpatrick asserts that MSOE has attempted “to paint a false picture of an
employee who consistently failed his job requirements.” (ECF No. 37.) He argues that evidence
that an employer lied about the reasons for an adverse employment action permits a trier of fact


                                                 14

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 14 of 17 Document 70
to infer retaliatory animus. (Id.) But Fitzpatrick offers no evidence on any misrepresentations
from any of his MSOE supervisors. He simply calls MSOE’s extensive record of his poor
performance a “false narrative.” Such conclusory statements are not enough to cast doubt on the
record or to create a genuine issue of material fact. See Boston v. U.S. Steel Corp., 816 F.3d 455,
465 (7th Cir. 2016) (rejecting employee’s attempt to characterize performance issue as
insignificant without evidence of employer’s dishonesty).
       Fitzpatrick has not marshalled direct or circumstantial evidence sufficient to avoid
summary judgment. Given the undisputed facts, no reasonable jury could conclude that
Fitzpatrick’s March 2, 2018 termination was caused by his February 19, 2018 reporting to the
SEC. Nor could a reasonable jury find that MSOE’s stated reason for firing Fitzpatrick—his
long record of poor performance—was mere pretext. By the time he sent his report to the SEC,
the record establishes that Fitzpatrick was already on the brink of termination. MSOE is entitled
to summary judgment on the whistleblower claim.

II.    The Record Does Not Support Fitzpatrick’s Wisconsin Wrongful Discharge.

       MSOE contends it is also entitled to summary judgment on Fitzpatrick’s wrongful
discharge claim. Wisconsin is an at-will employment jurisdiction, allowing employers to
terminate employees “for good cause, for no cause, or even for cause morally wrong, without
being thereby guilty of legal wrong.” Runzheimer Int’l, Ltd. v. Friedlen, 862 N.W.2d 879, 889
(Wis. 2015) (quoting Brockmeyer v. Dun & Bradstreet, 335 N.W.2d 834, 837 (Wis. 1983)
(internal quotations and citation omitted)). Fitzpatrick’s alternate, wrongful discharge claim is
premised on an exception to that general rule, but the facts do not support Fitzpatrick’s
argument.
       In Brockmeyer, the Wisconsin Supreme Court adopted “a narrow public policy
exception” to at-will employment. 335 N.W.2d at 840. Under this narrow exception, an
employee can pursue a claim for wrongful discharge “when the discharge is contrary to a
fundamental and well-defined public policy.” Id. In order to pursue a claim for wrongful
discharge under this narrow exception, an employee must: “(1) first identify a fundamental and
well defined public policy in their complaint sufficient to trigger the exception to the
employment-at-will doctrine; and (2) then demonstrate that the discharge violated that
fundamental and well defined public policy.” Strozinsky v. School Dist. of Brown Deer, 614
N.W.2d 443, 453 (Wis. 2000) (citing Winkelman v. Beloit Mem’l Hosp., 483 N.W.2d 211 (Wis.

                                                 15

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 15 of 17 Document 70
1992); Wandry v. Bull’s Eye Credit Union, 384 N.W.2d 325 (Wis. 1986)). If the plaintiff can
satisfy the first two steps, the burden shifts to the employer to show just cause for the discharge.
Winkelman, 483 N.W.2d at 216.
       Whether Fitzpatrick has identified “a fundamental and well-defined public policy” is a
question of law that must be decided by the Court. Winkelman, 483 N.W.2d at 216 (citing
Brockmeyer, 335 N.W.2d at 841). Fitzpatrick states that Wis. Stat. §§ 701.0105(2)(b), 701.0801,
and 701.0406 establish a “clear public mandate to eradicate the possibility that a trustee will self-
deal, misappropriate trust funds, withhold information, or fail to act in the sole interests of the
beneficiary.” (ECF No. 37.) Although the Court agrees that the statutes identify a public policy,
in this situation, this policy does not “trigger the exception to the employment-at-will doctrine”
for Fitzpatrick. Strozinsky, 614 N.W.2d at 453. Therefore, Fitzpatrick has not satisfied the first
prong of the analysis and his claim must be dismissed.
       The types of public policies that allow an employee to pursue a wrongful discharge claim
are “very narrow,” and “not every statutory, constitutional, or administrative provision invariably
sets forth a clear mandate of public policy.” Id. at 454. When determining whether an identified
public policy triggers the exception to at-will employment, the Wisconsin Supreme Court has
routinely required that the employer force the employee to “violate a constitutional or statutory
provision.” Id. at 456 (citing Bushko v. Miller Brewing Co., 396 N.W.2d 167, 170 (Wis. 1986)).
For example, in Strozinsky, the Wisconsin Supreme Court allowed a plaintiff to pursue a
wrongful discharge claim when her employer required her to “falsify payroll documentation and
defraud taxing authorities.” Id. at 457 (internal quotations omitted). In Winkelman, a nurse was
allowed to pursue a wrongful discharge claim when her employer required her to perform
services for which she was not qualified. 483 N.W.2d at 218. In both cases, the plaintiffs were
required by their employers to violate Wisconsin or federal statutes.
       In contrast to Winkelman and Strozinsky, the Wisconsin Supreme Court has not allowed
plaintiffs to pursue wrongful discharge claims when they were not the one being asked to violate
any public policies. In Bushko, the plaintiff alleged that he was terminated for complaints about
plant safety, hazardous waste disposal procedures, and the dishonest conduct of his superiors.
396 N.W.2d at 168-69. The court held that merely complaining to your employer that various
practices may violate public policy is not enough to pursue a wrongful discharge claim. Id. at
172. Instead, the employer must require the employee “as a condition of employment to act in


                                                  16

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 16 of 17 Document 70
an unlawful manner.” Id.
       In his complaint, Fitzpatrick states that he was terminated for “refus[ing] to violate the
clear mandates of public policy promulgated by Wis. Stat. §§ 701.0105(2)(b) and 701.0406.”
(ECF No. 15.) However, neither of those statutes relate to Fitzpatrick’s duties at MSOE. Both
statutes control the creation and management of trusts in the state of Wisconsin. See Wis. Stat.
§§ 701.0105(2)(b), 701.0406. Thibedeau, not Fitzpatrick, is the trustee of the Goetsch Trust.
Like the plaintiff in Bushko, even if Fitzpatrick is correct that MSOE is mishandling the trust,
Fitzpatrick is not the one being asked to violate public policy. Accordingly, even if Fitzpatrick
was discharged for raising complaints about the management of the Goetsch Trust, and not for
his poor performance, his situation does not trigger an exception to at-will employment, and he
cannot pursue a wrongful discharge claim.

                                         CONCLUSION

       In conclusion, defendant’s motion for summary judgment must be granted. Fitzpatrick
cannot be a “whistleblower” under the Dodd-Frank Act. However, even if he is a
“whistleblower,” no reasonable jury could conclude that his termination was for anything but his
poor performance. Since Fitzpatrick has failed to demonstrate a public policy that was violated
when he was terminated by MSOE, he also cannot pursue a Wisconsin wrongful discharge claim.

       Accordingly, IT IS HEREBY ORDERED that defendant’s motion for summary
judgment, (ECF No. 28), is GRANTED and the plaintiff’s case is DISMISSED with prejudice.

       Dated at Milwaukee, Wisconsin on December 2, 2020.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




                                                17

        Case 2:18-cv-00541-BHL Filed 12/02/20 Page 17 of 17 Document 70
